1. Ethiopia
The next item is the debate on the six motions for resolutions on Ethiopia.
author. - (PL) Mr President, the news of the ongoing arrests, humiliation and intimidation of opposition politicians and students in Ethiopia has caused outrage and these actions should be decisively condemned. The recent arrest and expulsion from Ethiopia of two European Commission officials, who were accused of attempting to help Yalemzewd Bekele, a lawyer and women's rights advocate working for the European Commission in Addis Ababa, only serves to underline the gravity of the situation. Neither should we forget about the fact that 111 people are still in detention following the mass arrest of opposition supporters during demonstrations held in June and November 2005.
I call upon the Commission and to the Council to do everything in their power to initiate a broad dialogue in Ethiopia, which would involve the participation of the political parties, civil society organisation and the authorities, to agree on a permanent solution to the current political crisis. We have to do all we can to make sure that the enduring principles of respect for human rights and the rule of law are re-established in that country. In order for this to happen, the Ethiopian authorities must show the world that they are willing to resolve the current crisis. The immediate and unconditional release of all political prisoners would certainly constitute such a gesture of goodwill.
author. - Mr President, the issue of human rights in Ethiopia has been the subject of numerous previous motions for resolution in this House. Unfortunately, it seems that our advisory words of wisdom and strong condemnation have been falling on deaf ears as far as the Ethiopian Government is concerned. However, who can blame it for behaving in such an arbitrary and totally unacceptable manner towards this Parliament when the Commission, for reasons best known to itself, invited Prime Minister Meles Zenawi to address the European Development Days specifically on governance issues? That inevitably sent out the wrong signal with regard to the EU's policy on respect for human rights, democratic principles, the rule of law and good governance. Perhaps the Commissioner might be kind enough to explain to us today what the logic was behind that invitation.
We all understand the difficulties Ethiopia has been facing in its troubled post-colonial history and realise that some blame lies clearly and squarely with the ex-colonisers. We all want to help the Ethiopian people to achieve an acceptable standard of living, free of the evils of internal fighting and regional conflict. However, the governing regime in Addis Ababa must understand comprehensively and unequivocally that the highly-desired political stability will not be achieved through continuing arrests, harassment, arbitrary detention, humiliation and the intimidation of opposition politicians, civil society activists, students and other ordinary citizens. Such actions are, on the contrary, bound to lead to a deterioration of the already fragile political situation in Ethiopia, and the feared further worsening of the situation will become a certainty rather than a possibility.
I urge colleagues to support this motion for a resolution, and I wait with interest to hear the Commissioner's comments on the issue of the invitation to Mr Meles Zenawi.
author. - (PT) The repression of students and of the Oromo, Amhara and other ethnic groups in Ethiopia; the continuing imprisonment and mock trials of elected opposition leaders, trade union leaders, journalists, teachers, human rights and development activists, and many other Ethiopians who are fighting for freedom and democracy; the manipulation by the Meles Zenawi government of the conclusions reached by the commission of inquiry into the massacre of 193 people in June and November 2005, following protests about election fraud, and the persecution of the judges in that commission who refused to alter their findings and were therefore forced to flee the country; the detention of the lawyer Yalemzewd Bekele, who was working for the European Union delegation, and the unjustified expulsion of European diplomats in violation of the Vienna Convention - all these events not only demonstrate how anti-democratic and totalitarian the Meles Zenawi regime is, but also expose its growing fragility and desperation.
Ever since the conclusions of the EU election observation mission in 2005, the Member States' governments in the Council and the Commission should have been working together to take action regarding Mr Meles Zenawi's regime. As Teshale Aberra, one of the judges who had to flee the country, said, the Meles Zenawi government is just as bad as, or even worse than, the Mengistu regime.
Ethiopia receives financial aid from the European Union, and therefore the European Union must demand the immediate release of all political prisoners. It must also demand that an international inquiry into the 2005 massacres be set up and that those responsible for the massacres be brought to justice. The EU must adopt the appropriate measures provided for in Article 96 of the Cotonou Agreement, of which Ethiopia is a member, as this Parliament demands.
Such measures include freezing the European assets of Mr Meles Zenawi and members of his government and denying them entry visas to Europe. All these measures must be designed so as to hit those who are primarily responsible, and not to hurt the Ethiopian people. Our governments and the Commission must stop justifying their tolerant attitude towards this anti-democratic regime that violates human rights, on the pretext that it is an ally in the fight against terrorism.
We in Europe and the United States must stop deluding ourselves. Ethiopia's intervention in Somalia on the pretext of fighting terrorism has only served to entrench the Islamic Courts in Mogadishu, and the disastrous consequences do not stop there: discredited and lacking in popular support, Mr Meles Zenawi's regime has left Ethiopia itself, Africa's second most populous country, wide open to infiltration by terrorists.
author. - (DE) Mr President, ladies and gentlemen, last month, Mrs Kinnock and I, together with two African colleagues, had the privilege of leading a delegation to Ethiopia, where we had talks with both the government and the opposition, as well as with members of the families of detained dissidents.
We are very concerned about the situation there. We have found a complete lack of willingness - particularly on the part of the government - to learn any real lessons from the results of the elections, or, on the other hand, from the findings of a commission of inquiry into the parliament that the government had itself set up.
We have urged the Prime Minister to take these findings from the commission of inquiry as the starting point for a nationwide dialogue. To that he gave no clear response; on the contrary, indeed, we have discovered that the members of this commission have been subject to duress and that some of them have fled abroad. If the report is published at all, it will no doubt appear in a polished-up and falsified form.
We are grateful to the President of the Commission for speaking to the prime minister in such very plain terms of the occasion of his visit, but it is unfortunate that the environment Commissioner should, by inviting Mr Meles to visit Brussels, undermine the Commission's stance.
I think it important that we should, now that we are equipping ourselves with a new instrument for democracy and human rights, ensure that it is an effective one and one that enables us to support democratic political forces. The new regulation must include a form of words to this effect, for how else are we to provide the opposition with legal counsel or help newly-elected parliamentarians who have no money to exercise their constitutional rights? It is for that reason that I call on not only the Commission, but also and in particular on the Member States to abandon their resistance to an effective instrument for democracy and human rights being drafted in these terms.
author. - Mr President, in these debates we regularly stress the importance of dialogue and frank discussion. In Ethiopia's case that dialogue will be a critical one, both in the sense of it being important and in the sense of our being critical of the Ethiopian Government's current practices.
The omens are not good. Some 193 citizens were killed in the riots in June and November 2005. The report on that inquiry remains unpublished, sanitised and unclear. Since that time a number of Ethiopians have been imprisoned, and recently two EU officials were expelled from the country. All this is not news to anyone involved in this debate, but things are stacking up and do not look good for Ethiopia.
Dialogue will indeed be critical and, as Mr Matsakis says, paragraph 7 of this resolution expresses regret at the forthcoming visit of Prime Minister Zenawi to Brussels to tell us about good governance. This is an irony that would be funny were it not so tragic. However, let us be positive. The Commissioner will hopefully tell us today that this will give us the opportunity to speak to Prime Minister Zenawi and tell him frankly of our concerns. I hope the Commissioner will confirm that this opportunity will not be missed when Mr Zenawi comes to Brussels.
Ethiopia plays an important role in the African Union and an important role in development. We could work much better in cooperation with one another. However, that cooperation, as colleagues have mentioned, should not be taken for granted and must be based on mutual principles and, importantly, adherence to them.
If we do not stick to our principles we can hardly expect others to, so I hope we can have a frank and open discussion with the Prime Minister when he comes to Brussels.
on behalf of the PSE Group. - (DE) Mr President, the outcome of the parliamentary elections on 15 May 2005 saw an atmosphere of political repression fall over Ethiopia once more, and once more too, then, we find ourselves gathered here in this House discussing that country.
Its manipulation of the elections and its repressive response to popular unrest have cost the Ethiopian Government respect at home and abroad and have cost the country itself its stability. The only way to counteract this is to resume the process of democratisation and involve the opposition parties in it. A year ago, the Ethiopian parliament set up a commission to investigate the murders committed in June and November 2005, and we call on the Ethiopian Government to publish that commission's final report without delay, without alteration and at full length. The findings must be put before the competent courts and used as the basis for fair proceedings in them.
We also call on the Ethiopian Government to release all political prisoners without delay and unconditionally.
Mr President, we are well aware of the fact that all countries and societies around the world have the right to freedom and independence. I should point out that today, we are talking about a very specific country, a country whose history is older than the history of many, or even most, European countries, who consider their roots to lie in the times of the Old Testament rulers King David and the Queen of Sheba.
This country, which also adopted Christianity earlier than many, if not most, European countries, is a country that is also entirely unique on the African continent. It has maintained its sovereignty throughout its history, with the exception of a short period in the thirties, when it was conquered by a European state. Even then, it maintained its independence in legal terms. Even during that invasion, which was an attempt to impose colonial rule, Emperor Haile Selassie, the country's honourable ruler, who was greatly respected throughout the world and in Ethiopia, represented his country when he was an expatriate and in exile.
In the seventies, Ethiopia was the victim of a communist plot, involving the Kremlin and Cuba. Since then, it has not managed to return to normality. I do not want to repeat that which has already been said about the current suffering of the Ethiopian people, but it really is our duty to aid this country and its society.
(PL) Mr President, Commissioner, the European Commission has unfortunately behaved like a bull in a china shop by inviting the Ethiopian Prime Minister to the European Development Days. This event, to which the Prime Minister of Ethiopia has been invited as a guest, began on the same day as the Parliamentary session and will end tomorrow. The Ethiopian Prime Minister has even appeared as a speaker. The European Commission has decided that it would prefer to turn a deaf ear to the reports of persecution that are emerging from Ethiopia.
However, we in the European Union cannot pretend that we are dealing with a normal country. In fact, quite the opposite is the case. We are dealing with a country which is a political prison for many journalists, trade unionists and human rights advocates. We do not even know how large a prison it is, as the Ethiopian government systematically refuses to reveal how many political prisoners there are or how many people have been arrested.
Recently, members of yet another profession, namely teachers, were arrested. Clearly the attitude of the European Commission and the Council towards Ethiopia must depend on whether Ethiopia upholds human rights and, first and foremost, whether it agrees to release political prisoners or not. However, it should also be made clear that this is not only a matter that concerns the European Union. The African Union must also take action. That is why I stress that both unions need to deal with the issue.
Member of the Commission. Mr President, after the post-2005 election crisis the Commission, in close cooperation with the EU Member States and the international community, undertook efforts to defuse tensions and urged the Ethiopian Government to restore confidence in the democratisation process through the release of political detainees. The EU, in line with the international donor community, has given priority to maintaining an open and structured dialogue with the Ethiopian Government as the most appropriate way towards improving the situation.
Following a visit to key political detainees, Commissioner Michel received commitments from Prime Minister Meles Zenawi during a dialogue in February that they would get a short and fair trial. President Barroso met Prime Minister Zenawi in Addis Ababa last October to express the Commission's concerns about the trial and the prisoners. President Barroso pointed out that he expected the trial to be speedy, fair and transparent. He also stressed that he did not consider a trial to be an appropriate response to the Ethiopian political differences. Instead, he suggested reconciliation and dialogue as the only way forward in building confidence.
When two members of the Commission delegation were arrested and expelled from Ethiopia and a local employee of the delegation was arrested, President Barroso, Commissioner Michel and EU Member States immediately expressed their deep concern at these events, which clearly breached the Vienna Convention. The Commission strongly refuted the accusation against the Commission delegation and its staff. The Commission headquarters expressed its support and solidarity with the delegation staff and we were satisfied that this immediate and strong reaction resulted in the release of the arrested local agent on bail.
There have been some doubts as to the wisdom of inviting Prime Minister Zenawi to the European Development Days. The Commission believes that dialogue and further efforts have to be pursued to convey EU concerns to the Ethiopian Government and to obtain commitments on democratic reforms and good governance. The meetings and debates planned for the European Development Days will provide an opportunity to convey these messages directly and express our deep concerns.
The debate is closed.
The vote will take place at the end of the debate.